internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------------- ----------------------------- ---------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b06 plr-148310-13 date date legend ---------------------------- ---------------------------------------------- taxpayer ---------------------------------------------------------- parent ---------------------------------------------------------- state a state b state c commission a commission b commission c year a year b date a date b date c case director ------------------------- ---------------------------------- ------------ --------------------------------------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------ ------ ------ -------------------------- -------------------------- ----------------- -------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ----------------------------------------------------- dear ------------ this letter responds to the request dated date of taxpayer for a ruling on the application of the normalization rules of the internal_revenue_code to certain accounting and regulatory procedures described below the representations set out in your letter follow plr-148310-13 taxpayer is a regulated_public_utility incorporated in state a and state b it is wholly owned by parent taxpayer is engaged in the transmission distribution and supply of electricity in state a and state c taxpayer is subject_to the regulatory jurisdiction of commission a commission b and commission c with respect to terms and conditions of service and particularly the rates it may charge for the provision of service taxpayer’s rates are established on a rate of return basis taxpayer takes accelerated_depreciation including bonus_depreciation where available and for each year beginning in year a and ending in year b taxpayer individually as well as the consolidated_return filed by parent has or expects to produce a net_operating_loss nol on its regulatory books of account taxpayer normalizes the differences between regulatory depreciation and tax depreciation this means that where accelerated_depreciation reduces taxable_income the taxes that a taxpayer would have paid if regulatory depreciation instead of accelerated tax depreciation were claimed constitute cost-free capital to the taxpayer a taxpayer that normalizes these differences like taxpayer maintains a reserve_account showing the amount of tax_liability that is deferred as a result of the accelerated_depreciation this reserve is the accumulated deferred income_tax adit account taxpayer maintains an adit account in addition taxpayer maintains an offsetting series of entries - a deferred_tax_asset and a deferred tax expense - that reflect that portion of those ‘tax losses’ which while due to accelerated_depreciation did not actually defer tax because of the existence of an net_operating_loss_carryover nolc taxpayer for normalization purposes calculates the portion of the nolc attributable to accelerated_depreciation using a with or without methodology meaning that an nolc is attributable to accelerated_depreciation to the extent of the lesser_of the accelerated_depreciation or the nolc taxpayer filed a general rate case with commission b on date a case the test year used in the case was the month period ending on date b in computing its income_tax expense element of cost of service the tax benefits attributable to accelerated_depreciation were normalized in accordance with commission b policy and were not flowed thru to ratepayers the data originally filed in case included six months of forecast data which the taxpayer updated with actual data in the course of proceedings in establishing the rate base on which taxpayer was to be allowed to earn a return commission b offset rate base by taxpayer’s adit balance using a month average of the month-end balances of the relevant accounts taxpayer argued that the adit balance should be reduced by the amounts that taxpayer calculates did not actually defer tax due to the presence of the nolc as represented in the deferred_tax_asset account testimony by various other participants in case argued against taxpayer’s proposed calculation of adit one proposal made to commission b was if commission b allowed taxpayer to reduce the adit balance as taxpayer proposed then taxpayer’s income_tax expense element of service should be reduced by that same amount plr-148310-13 commission b in an order issued on date c allowed taxpayer to reduce adit by the amount that taxpayer calculates did not actually defer tax due to the presence of the nolc and ordered taxpayer to seek a ruling on the effects of an nolc on adit rates went into effect on date c taxpayer proposed and commission b accepted that it be permitted to annualize rather than average its reliability plant additions and to extend the period of anticipated reliability plant additions to be included in rate base for an additional quarter taxpayer also proposed and commission b accepted that no additional adit be reflected as a result of these adjustments inasmuch as any additional book and tax depreciation produced by considering these assets would simply increase taxpayer’s nolc and thus there would be no net impact on adit taxpayer requests that we rule as follows under the circumstances described above the reduction of taxpayer’s rate base by the full amount of its adit account balances offset by a portion of its nolc- related account balance that is less than the amount attributable to accelerated_depreciation computed on a with or without basis would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 of the income_tax regulations the imputation of incremental adit on account of the reliability plant addition adjustments described above would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 under the circumstances described above any reduction in taxpayer’s tax expense element of cost of service to reflect the tax_benefit of its nolc would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute plr-148310-13 regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used if however in respect of any taxable_year the use of a method_of_depreciation other than a subsection method for purposes of determining the taxpayer’s reasonable allowance under sec_167 results in a net_operating_loss_carryover to a year succeeding such taxable_year which would not have arisen or an increase in such carryover which would not have arisen had the taxpayer determined his reasonable allowance under sec_167 using a subsection method then the amount and time of the deferral of tax plr-148310-13 liability shall be taken into account in such appropriate time and manner as is satisfactory to the district_director sec_1 -1 h i provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that with respect to any account the aggregate amount allocable to deferred tax under sec_167 shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation that section also notes that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 - h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 sec_1 - h i provides that notwithstanding the provisions of subparagraph of that paragraph a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes under sec_167 which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking sec_1 - h ii provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under subdivision i above if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for that period is the amount of the reserve determined under sec_1 -1 h i at the end of the historical period if such determination is made by reference both to an historical portion and to a future portion of a period the amount of the reserve_account for the period is the amount of the reserve at the end of the historical portion of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during the future portion of the period sec_1_167_l_-1 requires that a utility must maintain a reserve reflecting the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes taxpayer has done so sec_1 - h i provides that a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount plr-148310-13 of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking sec_56 provides that with respect to public_utility_property the secretary shall prescribe the requirements of a normalization method_of_accounting for that section in case commission b has reduced_rate base by taxpayer’s adit account as modified by the account which taxpayer has designed to calculate the effects of the nolc sec_1 -1 h iii makes clear that the effects of an nolc must be taken into account for normalization purposes further while that section provides no specific mandate on methods it does provide that the service has discretion to determine whether a particular method satisfies the normalization requirements sec_1 - h i provides that a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking because the adit account the reserve_account for deferred taxes reduces rate base it is clear that the portion of an nolc that is attributable to accelerated_depreciation must be taken into account in calculating the amount of the reserve for deferred taxes adit thus the order by commission b is in accord with the normalization requirements the with or without methodology employed by taxpayer is specifically designed to ensure that the portion of the nolc attributable to accelerated_depreciation is correctly taken into account by maximizing the amount of the nolc attributable to accelerated_depreciation this methodology provides certainty and prevents the possibility of flow through of the benefits of accelerated_depreciation to ratepayers under these facts any method other than the with and without method would not provide the same level of certainty and therefore the use of any other methodology is inconsistent with the normalization rules regarding the second issue sec_1 - h i provides as noted above that a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes which is excluded from the base to which the taxpayer’s rate of return is applied exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking increasing taxpayer’s adit account by an amount representing those taxes that would have been deferred absent the nolc increases the adit reserve_account which will then reduce rate base beyond the permissible amount regarding the third issue reduction of taxpayer’s tax expense element of cost of service we believe that such reduction would in effect flow through the tax benefits of accelerated_depreciation deductions through to rate payers even though the taxpayer has not yet realized such benefits this would violate the normalization provisions plr-148310-13 we rule as follows under the circumstances described above the reduction of taxpayer’s rate base by the full amount of its adit account balances offset by a portion of its nolc- related account balance that is less than the amount attributable to accelerated_depreciation computed on a with or without basis would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 of the income_tax regulations the imputation of incremental adit on account of the reliability plant addition adjustments described above would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 under the circumstances described above any reduction in taxpayer’s tax expense element of cost of service to reflect the tax_benefit of its nolc would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate the accuracy of these representations is subject_to verification on audit except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
